SHARON KELLER                                                                                             ABEL ACOSTA
   PRESIDING JUDGE                    COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                            (512) 463-1551
                                            P.O. BOX 12308, CAPITOL STATION
 LAWRENCE MEYERS
 CHERYL JOHNSON                                   AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
 MIKE KEASLER                                                                                             GENERAL COUNSEL
                                                                                                            (512) 463-1597
 BARBARA P. HERVEY
 ELSA ALCALA
 BERT RICHARDSON
 KEVIN P. YEARY
 DAVID NEWELL
  JUDGES



                                                      December 28, 2015


Eric Garza
District Clerk
974 East Harrsion Street
Brownsville, TX 78520

           RE:       John Allen Rubio
                     Trial Court Number 03-CR-457-B

Dear Mr. Garza,

         I am in receipt of the record in the above referenced cause. The record contains 10 volumes that are
stapled in the upper left hand corner. The cover page of the first volume does not indicate how many volumes are
contained in the record. Each subsequent volume does not contain the required cover page or designated volume
number.

         According to our records, on December 16, 2015, this Court issued an order for the trial court to resolve
the issues presented in the writ within 90 days. The due date is March 27, 2016. The record, received today, does
not have any information indicating that the trial court has complied with this Court’s order nor does it contain an
order from the trail court directing the district clerk to forward the record to this Court.

       I am herewith returning the record so that it can be properly prepared in accordance with the rules and
forwarded after the district clerk is directed to do so by the 138th District Court.

           Please call if you have any questions.


                                                        Sincerely,



                                                        __________________
                                                        Abel Acosta
                                                        Clerk




                            SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                              WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX